

115 HR 2087 IH: Defending the Agricultural Industry’s Requirements Year-round Act of 2017
U.S. House of Representatives
2017-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2087IN THE HOUSE OF REPRESENTATIVESApril 12, 2017Mr. Duffy introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to expand the H–2A worker program to include certain
			 additional laborers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Defending the Agricultural Industry’s Requirements Year-round Act of 2017 or as the DAIRY Act of 2017. 2.Expansion of H–2A worker program to include certain additional laborersSection 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) is amended by inserting after abandoning the following: who is coming temporarily to the United States to perform agricultural labor or services as a dairy worker, or.
		3.Special rule for period of admission of H–2A nonimmigrants employed as sheepherders or dairy
 workersSection 218(h) of the Immigration and Nationality Act (8 U.S.C. 1188(h)) is amended by adding at the end of the following:
			
 (3)In the case of an alien admitted as an H–2A worker for employment as a dairy worker— (A)the initial period of admission shall be for a period of 18 months;
 (B)the period of admission may be extended for additional periods of 18 months; and (C)no period of absence from the United States may be required as a condition of approval of an extension under subparagraph (B)..
		